Exhibit 10.2

 

WALKER & DUNLOP, INC.

2015 EQUITY INCENTIVE PLAN

 

NON-QUALIFIED STOCK OPTION AGREEMENT

COVER SHEET

 

Walker & Dunlop, Inc., a Maryland corporation (the “Company”), hereby grants an
option (the “Option”) to purchase shares of the Company’s common stock, par
value $0.01 per share (the “Stock”), to the Grantee named below, subject to the
vesting conditions set forth below.  Additional terms and conditions of the
Option are set forth on this cover sheet and in the attached Non-Qualified Stock
Option Agreement (collectively, the “Agreement”), in the Company’s 2015 Equity
Incentive Plan (as amended from time to time, the “Plan”), and in any written
employment or other written compensatory arrangement between you and the Company
or any Affiliate (if any, the “Employment Agreement”).

 

 

 

 

Grant Date:

 

 

 

 

 

Name of Grantee:

 

 

 

 

 

Grantee’s Social Security Number:

 

 

 

 

 

Number of Shares of Stock Covered by the Option:

 

 

 

 

 

Option Price per Share:

 

 

 

 

 

Vesting Schedule:

 

If you continue in Service on each applicable vesting date, the Option shall
vest in equal installments on each vesting date set forth below; provided,
however, that any fractional shares shall be rounded up to the nearest whole
share on the first and, if applicable, the last vesting date:

 

You agree to all of the terms and conditions described in this Agreement, in the
Plan (a copy of which is also posted), and in the Employment Agreement unless
you deliver a notice in writing within thirty (30) days of receipt of this
Agreement to the Company stating that you do not accept the terms and conditions
described in this Agreement and in the Plan.  You acknowledge that you have
carefully reviewed the Plan and agree that the Plan will control in the event
any provision of this Agreement should appear to be inconsistent.

 

Attachment

This is not a stock certificate or a negotiable instrument.










WALKER & DUNLOP, INC.

2015 EQUITY INCENTIVE PLAN

 

NON-QUALIFIED STOCK OPTION AGREEMENT

 

Non-qualified Option

This Agreement evidences an award of an Option exercisable for that number of
shares of Stock set forth on the cover sheet and subject to the terms and
conditions set forth in the Agreement, in the Plan, and on the cover
sheet.  This Option is not intended to be an incentive stock option under
Section 422 of the Code and will be interpreted accordingly.

 

 

Transfer of Option

Except as provided in the following paragraph, during your lifetime, only you
(or, in the event of your legal incapacity or incompetency, your guardian or
legal representative) may exercise the Option.  Other than by will or the laws
of descent and distribution, the Option may not be sold, assigned, transferred,
pledged, hypothecated, or otherwise encumbered, whether by operation of law or
otherwise, nor may the Option be made subject to execution, attachment, or
similar process.  If you attempt to do any of these things, you will immediately
and automatically forfeit your Option.

 

Notwithstanding these restrictions on transfer but subject to such limitations
as the Chief Executive Officer of the Company or the General Counsel of the
Company may impose, you may transfer all or part of the vested portion of the
Option to a Family Member, subject to the terms and conditions set forth in the
Plan and a Non-Qualified Stock Option Transfer Agreement in the form approved by
the Committee, to be entered into between you, the Company and such trust.

 

 

Vesting

Your Option shall vest in accordance with the vesting schedule set forth on the
cover sheet of this Agreement, so long as you continue in Service on each
applicable vesting date set forth on the cover sheet, and is exercisable only as
to its vested portion.

 

No additional portion of your Option shall vest after your Service has
terminated for any reason.

 

 

Change in Control

Notwithstanding the vesting schedule set forth above, upon the consummation of a
Change in Control, this Option will become 100% vested (i) if it is not assumed,
or equivalent options are not substituted for the options, by the Company or its
successor, or (ii) if assumed or substituted for, upon your Involuntary
Termination within the twelve (12)-month period (or for the period of time or
lack of a period of time otherwise set forth in the Employment Agreement),
following





2




 

the consummation of the Change in Control.

 

“Involuntary Termination” means termination of your Service by reason of (i)
your involuntary dismissal by the Company or its successor for reasons other
than Cause; or (ii) your voluntary resignation for Good Reason (and without
Cause) as defined in the Employment Agreement, or if none, then following (x)
the assignment of substantial duties or responsibilities inconsistent with your
position at the Company, or any other action by the Company which results in a
substantial diminution of your duties or responsibilities other than any such
reduction which is remedied by the Company within thirty (30) days of receipt of
written notice from you; (y) a requirement that you work principally from a
location that is twenty (20) miles further from your residence than the
Company’s principal place of business on the date of this Agreement; or (z) a
substantial reduction in your aggregate base salary and other compensation taken
as a whole, excluding any reductions caused by the failure to achieve
performance targets.  To qualify as an “Involuntary Termination,” you must
provide notice to the Company or its successor of any of the foregoing
occurrences within ninety (90) days of the initial occurrence, and the Company
shall have thirty (30) days thereafter to remedy such occurrence.  In addition,
you must terminate your Service at a time agreed reasonably with the Company,
but in any event within one hundred twenty (120) days from the initial
occurrence of any of the foregoing events.

 

 

Forfeiture of Unvested Options / Term

Unless the termination of your Service triggers accelerated vesting or other
treatment of your Option pursuant to the terms of this Agreement, the Plan, or
any Employment Agreement, you will automatically and immediately forfeit to the
Company the unvested portion of the Option in the event your Service terminates
for any reason.

 

Your Option will expire in any event at the close of business at Company
headquarters on the tenth (10th) anniversary of the Grant Date, as shown on the
cover sheet.  Your Option will expire earlier if your Service terminates, as
described below.

 

 

Expiration of Vested Options After Service Terminates

If your Service terminates for any reason, other than death, Disability, or
Cause, then the vested portion of your Option will expire at the close of
business at Company headquarters on the ninetieth (90th) day after your
termination date.

 

If your Service terminates because of your death or Disability, or if you die
during the ninety (90)-day period after your termination for any reason (other
than Cause), then the vested portion of your Option





3




 

will expire at the close of business at Company headquarters on the date twelve
(12) months after the date of your death or termination for Disability.  During
that twelve (12)-month period, your estate or heirs may exercise the vested
portion of your Option.

 

If your Service is terminated for Cause, then you shall immediately forfeit all
rights to your entire Option (both vested and unvested portions), and the Option
shall immediately and automatically expire.

 

 

Forfeiture of Rights

If you should take actions in violation or breach of, or in conflict with, any
non-competition agreement, any agreement prohibiting solicitation of employees
or clients of the Company or any Affiliate, any confidentiality obligation with
respect to the Company or any Affiliate, otherwise in competition with the
Company or any Affiliate, any Company or Affiliate policy or procedure, any
other agreement, or any other obligation to the Company or any Affiliate, the
Company has the right to cause an immediate forfeiture of your rights to this
Option, and the Option shall immediately and automatically expire.

 

In addition, if you have exercised any portion of the Option during the two
(2)-year period prior to your actions, you will owe the Company a cash payment
(or forfeiture of shares of Stock) in an amount determined as follows: (i) for
any shares of Stock that you have sold prior to receiving notice from the
Company, the amount will be the proceeds received from the sale(s), less the
Option Price, and (ii) for any shares of Stock that you still own, the amount
will be the number of shares of Stock owned times the Fair Market Value of the
shares of Stock on the date you receive notice from the Company, less the Option
Price (provided, that the Company may require you to satisfy your payment
obligations hereunder either by forfeiting and returning to the Company the
shares or any other shares of Stock or making a cash payment or a combination of
these methods as determined by the Company in its sole discretion).

 

 

Leaves of Absence

For purposes of this Agreement, your Service does not terminate when you go on a
bona fide leave of absence that was approved by your employer (Walker & Dunlop,
LLC or any Affiliate of the Company that directly employs you) in writing if the
terms of the leave provide for continued Service crediting, or when continued
Service crediting is required by Applicable Laws.  Your Service terminates in
any event when the approved leave ends unless you immediately return to active
employee work.

 

Your employer may determine, in its discretion, which leaves count for this
purpose and when your Service terminates for all purposes under the Plan in
accordance with the provisions of the Plan.





4




 

 

 

 

Notwithstanding the foregoing, the Company may determine, in its discretion,
that a leave counts for this purpose even if your employer does not agree.

 

 

 

Notice of Exercise

The Option may be exercised, in whole or in part, to purchase a whole number of
vested shares of Stock of not less than one hundred (100) shares, unless the
number of vested shares purchased is the total number available for purchase
under the Option, by following the procedures set forth in the Plan and in this
Agreement.

 

When you wish to exercise this Option, you must exercise in a manner required or
permitted by the Company.  If someone else wants to exercise this Option after
your death, that person must prove to the Company’s satisfaction that he or she
is entitled to do so.

 

 

Form of Payment

When you exercise your Option, you must include payment of the aggregate Option
Price for the shares you are purchasing.  Payment may be made in one (or a
combination) of the following forms:

 

    Cash, your personal check, a cashier’s check, a money order, or another
cash equivalent acceptable to the Company.

 

    Shares of Stock which are owned by you and which are surrendered to the
Company, including through the withholding of shares otherwise issuable upon
exercise.  The Fair Market Value of the shares as of the effective date of the
Option exercise will be applied to the Option Price.

 

    By delivery (on a form prescribed by the Company) of an irrevocable
direction to a licensed securities broker acceptable to the Company to sell
shares of Stock and to deliver all or part of the sale proceeds to the Company
in payment of the aggregate Option Price and any withholding taxes.

 

 

Evidence of Issuance

The issuance of the shares upon exercise of this Option shall be evidenced in
such a manner as the Company, in its discretion, deems appropriate, including,
without limitation, book-entry, registration, or issuance of one or more share
certificates.

 

 

 

Withholding

You agree as a condition of this Option that you will make acceptable
arrangements to pay any withholding or other taxes that may be due as a result
of the Option exercise or the sale of Stock acquired under this Option.  In the
event that the Company or any Affiliate, as applicable, determines that any
federal, state, local, or foreign tax or withholding payment is required
relating to the exercise of this Option or the sale of Stock arising from this
Option, the Company or any

 





5




 

Affiliate, as applicable, shall have the right to require such payments from you
or withhold such amounts from other payments due to you from the Company or any
Affiliate, as applicable or withhold the delivery of vested shares of Stock
otherwise deliverable under this Agreement.

 

 

Notice and Non-Solicitation

The following notice and non-solicitation provisions will apply to you unless
you have entered into an Employment Agreement that has more restrictive notice
and non-solicitation provisions (in which case, the more restrictive provisions
in such Employment Agreement will apply).

You agree as a condition of this Option that in the event you decide to leave
the Company or any Affiliate for any reason, you will provide the Company or the
Affiliate with thirty (30) days’ prior notice of your departure (during which
period, in the Company’s or an Affiliate’s sole discretion, you may be placed on
paid leave), and you will not commence employment with anyone else during that
period.  For a period of ninety (90) days following the termination of your
Service for any reason, you will not directly or indirectly solicit any
employees of the Company or any Affiliate for employment or encourage any
employee to leave the Company or any Affiliate.

 

 

Retention Rights

This Agreement and this Option do not give you the right to be retained by the
Company or any Affiliate in any capacity.  Unless otherwise specified in an
Employment Agreement, the Company or any Affiliate, as applicable, reserves the
right to terminate your Service at the Company or an Affiliate at any time and
for any reason.

 

 

Stockholder Rights

You (and your estate or heirs) have no rights as a stockholder with respect to
the shares of Stock underlying the Option unless and until the shares of Stock
underlying the Option have been issued upon exercise of your Option and either a
certificate evidencing your Stock has been issued or an appropriate entry has
been made on the Company’s books. No adjustments are made for dividends,
distributions, or other rights if the applicable record date occurs before your
certificate is issued (or an appropriate book entry is made), except as
described in the Plan.

 

 

 

Corporate Activity

Your Option shall be subject to the terms of any applicable agreement of merger,
liquidation, or reorganization in the event the Company is subject to such
corporate activity, consistent with Section 17 of the Plan.

 

 

Clawback

This Option is subject to mandatory repayment by you to the Company to the
extent you are or in the future become subject to any Company “clawback” or
recoupment policy or Applicable Laws that





6




 

require the repayment by you to the Company of compensation paid by the Company
to you in the event that you fail to comply with, or violate, the terms or
requirements of such policy or Applicable Laws.

 

If the Company is required to prepare an accounting restatement due to the
material noncompliance of the Company, as a result of misconduct, with any
financial reporting requirement under Applicable Laws, and you are subject to
automatic forfeiture under Section 304 of the Sarbanes-Oxley Act of 2002 or you
knowingly engaged in the misconduct, were grossly negligent in engaging in the
misconduct, knowingly failed to prevent the misconduct, or were grossly
negligent in failing to prevent the misconduct, you shall reimburse the Company
the amount of any payment in settlement of this Option earned or accrued during
the twelve (12)-month period following the first public issuance or filing with
the Securities and Exchange Commission (whichever first occurred) of the
financial document that contained such material noncompliance.

 

 

Applicable Law

This Agreement will be interpreted and enforced under the laws of the State of
Maryland, other than any conflicts or choice of law rule or principle that might
otherwise refer construction or interpretation of this Agreement to the
substantive law of another jurisdiction.

 

 

The Plan

The text of the Plan is incorporated into this Agreement by reference.

 

Certain capitalized terms used in this Agreement are defined in the Plan and
have the meaning set forth in the Plan.

 

This Agreement, the Plan, and any Employment Agreement constitute the entire
understanding between you and the Company regarding this Option.  Any prior
agreements, commitments, or negotiations concerning this Option are superseded;
except that any written consulting, confidentiality, non-competition,
non-solicitation, and/or severance agreement between you and the Company or an
Affiliate, as applicable, shall supersede this Agreement with respect to its
subject matter.

 

 

Data Privacy

To administer the Plan, the Company may process personal data about you.  Such
data includes, but is not limited to, information provided in this Agreement and
any changes thereto, other appropriate personal and financial data about you,
such as your contact information, payroll information, and any other information
that might be deemed appropriate by the Company to facilitate the administration
of the Plan.  By accepting the Option, you give explicit consent to the Company
to process any such personal data.





7




Electronic Delivery

By accepting the Option, you consent to receive documents related to the Option
by electronic delivery and, if requested, agree to participate in the Plan
through an on-line or electronic system established and maintained by the
Company or another third party designated by the Company, and your consent shall
remain in effect throughout your term of Service and thereafter until you
withdraw such consent in writing to the Company.

 

 

Code Section 409A

The grant of the Option under this Agreement is intended to comply with Code
Section 409A (“Section 409A”) to the extent subject thereto, and, accordingly,
to the maximum extent permitted, this Agreement will be interpreted and
administered to be in compliance with Section 409A.  Notwithstanding anything to
the contrary in the Plan or this Agreement, neither the Company, its Affiliates,
the Board, nor the Committee will have any obligation to take any action to
prevent the assessment of any excise tax or penalty on you under Section 409A,
and neither the Company, its Affiliates, the Board, nor the Committee will have
any liability to you for such tax or penalty.

 

By accepting this Agreement, you agree to all of the terms and conditions
described above and in the Plan.  In the event that any term of this Agreement
conflicts with the terms of an Employment Agreement, the terms of such
Employment Agreement shall supersede the conflicting terms herein.

8

